Case 18-66451-pmb   Doc 55   Filed 01/18/19 Entered 01/18/19 15:16:34   Desc Main
                             Document     Page 1 of 4
Case 18-66451-pmb   Doc 55   Filed 01/18/19 Entered 01/18/19 15:16:34   Desc Main
                             Document     Page 2 of 4
Case 18-66451-pmb   Doc 55   Filed 01/18/19 Entered 01/18/19 15:16:34   Desc Main
                             Document     Page 3 of 4
Case 18-66451-pmb   Doc 55   Filed 01/18/19 Entered 01/18/19 15:16:34   Desc Main
                             Document     Page 4 of 4
